Appeal from an order of the Supreme Court, Erie County (John E O’Donnell, J), entered April 22, 2003. The order denied the motion of third-party defendant for summary judgment dismissing the third-party complaint and granted the cross motions of defendants-third-party plaintiffs for summary judgment on contractual indemnification from third-party defendant.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly granted the cross motions of defendants-third-party plaintiffs seeking summary judgment on contractual indemnification from third-party defendant. Plaintiff commenced this action to recover damages for injuries he sustained in October 2000 during the course of his employment. Notwithstanding the deposition testimony of the president of third-party defendant corporation that he signed the subject contract on January 10, 2001, the contract itself expressly provides that it was “made as of’ August 10, 2000 and was “entered into” as of that date. “It is axiomatic that a contract is to be interpreted so as to give effect to the intention of the parties as expressed in the unequivocal language employed” (Morlee Sales Corp. v Manufacturers Trust Co., 9 NY2d 16, 19 [1961]; see Breed v Insurance Co. of N. Am., 46 NY2d 351, 355 [1978], rearg denied 46 NY2d 940 [1979]). Here, the contract unequivocally provides that it is effective as of August 10, 2000, a date prior to plaintiffs accident. Thus, contrary to the contention of third-party defendant, Workers’ Compensation Law § 11 does not prohibit enforcement of the contract’s indemnification provision (see Stabile v Viener, 291 AD2d 395, 396 [2002], lv dismissed 98 NY2d 727 [2002]; see also Pena v Chateau Woodmere Corp., 304 AD2d 442, 443-444 [2003]). Present—Green, J.P, Wisner, Scudder, Gorski and Lawton, JJ.